EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 03 May 2021 is acknowledged and entered.  Following the amendment, claims 69, 70, 74, 82, 91, 94, 100, 101, 104, 106 and 107 are amended.    
Applicant’s supplemental amendment filed on 15 July 2021 is acknowledged and entered.  Following the amendment, claims 97 is canceled, and claims 69, 72, 75, 93, 96, 98, 100, 101, 103 and 105-107 are amended.  
Currently, claims 69, 70, 72-75, 77, 78, 82, 90-96 and 98-107 are pending.

Withdrawal of Objections and Rejections:
All objections and rejections of claim 97 are moot as the applicant has canceled the claim.

Interview Summary 
See attached PTO-413.

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 7/15/2021 is acknowledged and has been considered.  A signed copy is attached hereto.

Rejoinder of Claims
Claim 69 is generic and allowable. The species election requirement between an oxidized form of the reducing reagent and a denaturant, as set forth in the Office action mailed on 7/12/2019, has been reconsidered in view of the allowability of a generic claim pursuant to MPEP § 821.04(a). The species election requirement A. set forth in the Office action mailed on 7/12/2019 is hereby withdrawn, and claim 78 is hereby rejoined and fully examined for patentability.  In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Goetz on 30 July 2021.
The application has been amended as follows: 
Claim 100 has been canceled.
Claim 69: line 3 of part b), “< about 0.37 h-1” has been replaced by -- < 0.37 h-1 --; in lines 3-4 of part b) “, wherein the kLa* is calculated by adapting a saturation curve to an experimentally-derived dissolved oxygen curve” has been deleted; and in the last line of the claim, “about” has been deleted.
Claim 72: the content has been replaced by the following:
-- 72. The method according to claim 70, wherein the kLa* is:
a. < 0.37 h-1, and wherein the molar ratio of cysteine to secukinumab antibody in the reducing mixture is between about 56:1 - about 118:1, and wherein the reducing mixture is incubated according to step b) for up to 240 minutes; 
b. < 0.37 h-1, and wherein the molar ratio of cysteine to secukinumab antibody in the reducing mixture is between about 77:1 - about 118:1, and wherein the reducing mixture is incubated according to step b) for up to 300 minutes; 
c. < 0.37 h-1, and wherein the molar ratio of cysteine to secukinumab antibody in the reducing mixture is between about 46:1 - about 118:1; 
d. < 0.37 h-1, and wherein the molar ratio of cysteine to secukinumab antibody in the reducing mixture is between about 54:1 - about 82:1; or 
e. < 0.27 h-1. --
Claim 75: line 4, “< about 0.69 h-1” has been replaced by -- < 0.69 h-1 --; and in lines 4-6, “, wherein the kLa* is calculated by adapting a saturation curve to an experimentally-derived dissolved oxygen curve” has been deleted.
Claim 82: lines 1-3, “wherein a level of activity of the secukinumab antibody in the preparation increases by at least about 10 percentage points” has been replaced by -- wherein the activity of secukinumab antibody in the preparation increases by at least 10% --.
Claim 90: the content has been replaced by the following:
-- 90. The method according to claim 70, wherein prior to step a), the concentration of secukinumab antibody in the preparation is about 4mg/ml to about 19.4 mg/ml. --
Claim 92: line 2, “about” has been deleted.
Claim 96: line 2, “< about 0.69 h-1” has been replaced by -- < 0.69 h-1 --; and in lines 2-4, “, wherein the kLa* is calculated by adapting a saturation curve to an experimentally-derived dissolved oxygen curve” has been deleted.
Claim 99: line 2, “< about 15” has been replaced by -- < 15 --
Claim 101: line 3, “a temperature between about 16 oC to about 28 oC" has been replaced by -- room temperature --.
Claim 103: line 2, “< about 0.696h-1” has been replaced by -- < 0.69 h-1 --; and in lines 2-4 “, wherein the kLa* is calculated by adapting a saturation curve to an experimentally-derived dissolved oxygen curve” has been deleted.   
Claim 104: line 2, “a pH" has been replaced by -- the pH --.
Claim 106: the content has been replaced by the following:
-- 106. The method according to claim 104, wherein at least 90% of the secukinumab antibody in the mixture resultant from step c) is intact, as measured by CE-SDS. --
Claim 107: the content has been replaced by the following:
-- 107. The method according to claim 104, wherein at least 90% of secukinumab antibody in the mixture resultant from step c) is active, as measured by cystamine-CEX. --

Conclusion:
Claims 69, 70, 72-75, 77, 78, 82, 90-96, 98, 99 and 101-107 are allowed.



Advisory Information:	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG JIANG whose telephone number is (571)272-0872.  The examiner can normally be reached on M-F 9:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
7/30/21